TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00445-CV


Lance G. Adams, Appellant

v.

Letitia C. Verdugo-Engelhardt and Eric H. Engelhardt, Appellees




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 215,313-B, HONORABLE RICK MORRIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant's brief is past due.  This Court's clerk sent notice that the brief is overdue
to appellant's last known address.  The notice warned that this appeal would be dismissed if no brief
or motion for extension of time to file a brief was filed.  The notice was returned to sender, as was
a separate request for payment of filing fees.  We dismiss this appeal for want of prosecution.


  
						G. Alan Waldrop, Justice
Before Justices Puryear, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   May 2, 2007